Opinion by
Judge Peters :
This court has repeatedly held that a bill of exceptions to be valid, as such, must ¡be signed by the judge and filed during a term of the court and noted of record, and that the circuit court has no power to authorize a bill of exceptions to be prepared and filed during vacation. Sec. 364, Civ. Co., does not admit of such a construction. Freeman v. Brenham, 17 Ben M. 607. And many cases decided since.
As the bill of exceptions in this case was filed in vacation, we can not consider it for any purpose, and in the absence of a bill of exceptions must presume the rulings of the. court below as correct.
Wherefore the judgment must be affirmed.